UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7577


DONALD HERRINGTON,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of the Department of Corrections,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:16-cv-00412-AJT-MSN)


Submitted: July 29, 2021                                          Decided: August 20, 2021


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Donald Herrington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Herrington seeks to appeal the district court’s order after remand dismissing

his 28 U.S.C. § 2254 petition. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate one claim

alleged in Herrington’s § 2254 petition and that the unadjudicated claim was included in

the claims that we previously remanded to the district court. Id. at 696-97. Specifically,

the court did not address Herrington’s claim that his state appellate counsel performed

deficiently by failing to argue that Herrington was denied an impartial jury when the jury

was informed of the sentence range for some of the offenses during the guilt phase of trial.

We thus conclude that the order Herrington seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction and remand to the district court for consideration of the unresolved claim. *

Id. at 699; cf. Hixson v. Moran, 1 F.4th 297, 301-02 (4th Cir. 2021) (ruling that Porter did




       *
        We acknowledge that, after the prior remand, the district court performed an
exhaustive review of the state court record and issued a 47-page opinion explaining its
reasoning for dismissing Herrington’s § 2254 petition. Our disposition of this appeal is in
no way a criticism of the district court’s painstaking efforts in these proceedings.

                                                 2
not require remand for further consideration of two-component claim where district court

acknowledged and resolved both components).

      We also grant Herrington’s motion to amend his informal brief. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            3